J.W. MAYS, INC. Annual Report2008 Year Ended July 31, 2008 J.W. MAYS, INC. Contents Page No. Summary of Selected Financial Data 2 The Company 2 Message to Shareholders 3 Consolidated Balance Sheets 4-5 Consolidated Statements of Income and Retained Earnings 6 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-16 Report of Management 17 Report of Independent Registered Public Accounting Firm 17 Five Year Summary of Consolidated Operations 18 Managements Discussion and Analysis of Financial Condition and Results of Operations 19-23 Controls and Procedures 23 Quarterly Financial Information (Unaudited) 23 Common Stock and Dividend Information 23-24 Officers and Directors 25 Executive Offices 9 Bond Street, Brooklyn, N.Y. 11201-5805 Transfer Agent and Registrar American Stock Transfer & Trust Company59 Maiden LaneNew York, New York 10038-4502 Special Counsel Holland & Knight LLP195 BroadwayNew York, N.Y. 10007-3189 Independent Registered Public Accounting Firm DArcangelo & Co., LLP3000 Westchester AvenuePurchase, N.Y. 10577-2538 Annual Meeting The Annual Meeting of Shareholders will beheld on Tuesday, November 25, 2008, at10:00 A.M., New York time, at J.W. MAYS, INC.,9 Bond Street, Brooklyn, New York. J.W. MAYS, INC. Summary of Selected Financial Data (dollars in thousands except per share data) 2008 2007 2006 2005 2004 Rental Income $ 14,572 $ 13,810 $ 13,470 $ 12,879 $ 14,025 Recovery of Real Estate Taxes 91 39 196   Gain (Loss) on Disposition of Property and Equipment (17 ) 4,309  4 (4 ) Total Revenues 14,646 18,158 13,666 12,883 14,021 Net Income (Loss) (76 ) 2,056 1,433 348 1,135 Real Estate-Net 45,277 44,779 45,586 44,370 39,907 Total Assets 57,283 60,162 57,290 57,177 51,809 Long-Term Debt: Mortgages and Term Loan Payable 9,514 11,554 10,697 12,476 7,830 Note Payable 1,000 1,000 1,000 1,000  Other 1,370 1,078 1,031 925 641 Total 11,884 13,632 12,728 14,401 8,471 Shareholders Equity 39,454 39,697 37,639 37,339 36,996 Net Income (Loss) Per Common Share $ (.04 ) $ 1.02 $ .71 $ .17 $ .56 Cash Dividends Declared Per Share      Average common shares outstanding for fiscal 2008-2004; 2,015,780. The Company J.W. Mays, Inc. was founded in 1924 and incorporated under the laws of the State of New York on July 6, 1927. The Company operates a number of commercial real estate properties located in Brooklyn and Jamaica in New York City, in Levittown and Massapequa, Long Island, New York, in Fishkill, Dutchess County, New York and in Circleville, Ohio. The major portion of these properties is owned and the balance is leased. A substantial percentage of these properties are leased to tenants while the remainder is available for lease. More comprehensive information concerning the Company appears in its Form 10-K Annual Report for the fiscal year ended July 31, 2008. 2 J.W. MAYS, INC. To Our Shareholders: Fiscal 2008 has been an extremely challenging year. In fiscal 2008, our revenues were $14,646,049 compared to $18,158,702 in the 2007 fiscal year. The 2007 fiscal year included a gain on the sale of a property in the amount of $4,309,340. Net loss for fiscal 2008 was ($75,641) or ($.04) per share. This compares to net income of $2,055,939 or $1.02 per share for fiscal 2007. During fiscal 2008, the Company leased an additional 128,337 square feet to three tenants at the Companys properties. Two of the lease agreements were for office space at the Companys Brooklyn, New York (Bond Street building) property. One tenant leased 11,128 square feet and the other tenant leased 57,209 square feet. Part of the space leased replaces the tenant that vacated the premises in July, 2007. Rent commenced in July, 2008, for one tenant and rent is anticipated to commence in February, 2009, for the other tenant. The third tenant which entered into a lease agreement was for 60,000 square feet for warehouse space at the Companys Circleville, Ohio property. Rent commenced in March, 2008. The increased rentals from the additional tenants should adequately cover the Companys planned operating and capital requirements. We are continuing to actively pursue government agencies, educational institutions and prospective corporate tenants which may be seeking office or retail space in our properties. I believe our Company is well-positioned to continue its growth, and I want to thank the personnel of Mays and our Board colleagues for their continuing commitment and support. Lloyd J. ShulmanChairman, President and Chief Executive Officer October 6, 2008 3 J.W. MAYS, INC. Consolidated Balance Sheets July 31, 2008 and 2007
